The following opinion was filed February 5, 1918:
Siebeoicee, J.
(dissenting). The jury found that the railing as constructed by the defendant was imminently dangerous to the life and limb of persons using it as it was intended to be used. The jury also found that the defendant had not actual knowledge of the defective condition of the structure. The court holds that both these findings of fact are, supported by the record. I cannot concur in this result. I think the uncontradicted evidence shoAvs that the defendant must conclusively be presumed to have had actual knowledge of the defective and dangerous condition of the railing. The circuit court correctly stated the rule of'law to the jury on the subject of defendant’s knoAvledge by declaring that any knowledge defendant’s employees had of the dangerous and defective method by which the rail was fastened to the structure was, as a matter of law, attributable to the defendant. The defendant’s employees necessarily knew how they fastened the rail to the structure. It must then follow that they knew, as the jury found, that it was so defectively fastened *545that it was imminently dangerous to the life and limb of persons using it as it was intended to be used. The defendant, as builder of the structure, had knowledge that the railing it agreed to furnish was to be used by employees of the coal company to protect them from falling off from a platform about forty feet above the ground. It therefore had actual knowledge of the danger it must guard against to protect the life and limb of such employees. This duty it contracted to perform. This duty it is permitted to perform through agents and servants. The rule of law is familiar that when a person owes to another a duty which he may perform by an agent or servant, then the knowledge such agent or servant acquires in respect to such duty is the knowledge of him who employs him. Hence in this case the persons whom the defendant selected to put up this rail on the structure which it had contracted to put up for the fuel company acted for defendant in performing that duty and their acts and knowledge were the acts and knowledge of the defendant in discharging this obligation to fasten this rail so that it would not be dangerous to the life and limb of persons using it as it was intended to be used. The trial court held, and this court affirms the ruling, that under such circumstances the knowledge of such representatives of the defendant is not in law to be presumed to be the knowledge of the defendant and hence it had not actual knowledge of this defect though its employees by whom it discharged its duties actually knew that the rail was so defectively fastened that it was imminently dangerous to the life and limb of persons using it as it was intended to be used. To my mind this holding is clearly contrary to the well recognized rule of law that a person is bound by his agent’s knowledge of the very matter he has intrusted to the agent to perform for him. It seems to me this ruling affords an easy way to the defendant to escape the duties and obligations it owed to others in erecting this structure in such manner as to protect persons using it as 'it *546was intended to be used from defects which are dangerous to human life and limb. All the defendant needed to do was to turn the execution of this duty over to an agent or servant, and, though he defaulted recklessly and knowingly in such duty, if he omitted to bring it to the actual notice of the defendant, then the defendant is relieved from responsibility. I do not understand that the Hasbrouck and other cases cited ■by the court hold directly or by implication that the actual knowledge of defendant’s agents or servants of the imminently dangerous condition of the defective fastening of the rail in question is not attributable to the defendant whom they represented in performing this very duty imposed on the defendant under the contract with the fuel company. The record shows that the defendant’s employees knew that the rail was defectively fastened and that it was imminently dangerous to the life and limb of the persons using it as, it was intended to be used, and hence they had actual knowledge thereof as a matter of law. This actual knowledge, I think, is attributable to the defendant who employed them to fasten the rail to the structure in such manner as to make the place safe for those using it as it was intended to be used. The jury’s answer to question 2 should, in the light of this state of the record, have been changed by the trial court from “No” to “Yes” and the plaintiff have been awarded recovery of the damages found by the jury.
I am authorized to say that Justices ViNJE and Esoh-weileR concur in this dissent.
A motion for a rehearing was denied, with $25 costs, on ^February 5, 1918.
OweN, J., took no part.